          Case 5:20-cv-03106-SAC Document 7 Filed 10/30/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



MICHAEL RIGNEY,

                                       Plaintiff,

               v.                                            CASE NO. 20-3106-SAC


CHRISTOPHER TRAPP, et al.,

                                       Defendants.



                                MEMORANDUM AND ORDER
                                 FOR MARTINEZ REPORT

       Plaintiff Michael Rigney, a prisoner at the El Dorado Correctional Facility in El Dorado,

Kansas, brings this pro se civil rights action. Plaintiff proceeds in forma pauperis.

       Plaintiff’s Complaint (ECF No. 1) is based on an incident that occurred on February 24,

2020 when Plaintiff was being held at the Lansing Correctional Facility (“LCF”). Mr. Rigney

alleges that he and another inmate broke a window in his cell. Officers placed an MRA cage on

his cell. Officer Trapp returned a few minutes later, entered Plaintiff’s cell, shoved him into a

metal shelf, choked him, threatened to snap his neck if he moved, called him a “chomo” (slang for

child molester), and repeatedly punched him in the face. Medical was called, and Plaintiff’s

injuries were photographed.

       Plaintiff names two defendants, Michael Trapp and the Kansas Department of Corrections.

Mr. Rigney does not state what constitutional rights he believes have been violated. He seeks

damages of $150,000.


                                                    1
           Case 5:20-cv-03106-SAC Document 7 Filed 10/30/20 Page 2 of 3




       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of LCF. See Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court

orders the appropriate officials of KDOC to prepare and file a Martinez Report. Once the report

has been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

       (1)     The Clerk of Court shall serve Defendants under the e-service pilot program in

effect with the Kansas Department of Corrections (“KDOC”).

       (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to the e-

service program, KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

filing of that report, the AG/Defendants shall have an additional sixty (60) days to answer or

otherwise respond to the Complaint.

       (3)     Officials responsible for the operation of the Lansing Correctional Facility are

directed to undertake a review of the subject matter of the Complaint:

               a.      To ascertain the facts and circumstances;

               b.      To consider whether any action can and should be taken by the institution

       to resolve the subject matter of the Complaint; and

               c.      To determine whether other like complaints, whether pending in this Court

       or elsewhere, are related to this Complaint and should be considered together.

       (4)     Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations, official



                                                   2
          Case 5:20-cv-03106-SAC Document 7 Filed 10/30/20 Page 3 of 3




documents, and, wherever appropriate, the reports of medical or psychiatric examinations shall be

included in the written report. Any recordings related to Plaintiff’s claims shall also be included.

       (5)     Authorization is granted to the officials of the Lansing Correctional Facility to

interview all witnesses having knowledge of the facts, including Plaintiff.

       (6)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

       (7)     Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

Defendants’ answers or responses to the Complaint and the report ordered herein. This action is

exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

       Copies of this order shall be transmitted to Plaintiff, to Defendant, and to the Attorney

General for the State of Kansas.



       IT IS SO ORDERED.

       DATED: This 30th day of October, 2020, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                 3
